Citation Nr: 1526078	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1966 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in Nashville, Tennessee.  

In April 2015, the Veteran testified during a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Veteran has been diagnosed with tinnitus.  See February 2012 VA examination report.  Additionally, he has credibly testified as to an in-service injury in the form of acoustic trauma from truck, radar and generator noise, which is further supported by his report of ear trouble during his July 1972 separation examination.  See Board Hearing Transcript at 3-4.  Therefore, the first two elements of service connection are established.

Regarding the last element of service connection, nexus, the evidence against the claim consists of the January 2012 VA examination report, in which the examiner opined that tinnitus was less likely than not due to military service.  The examiner reasoned that tinnitus was due to hearing loss, which, per the examiner's opinion was not the result of active duty.

In favor of the claim are statements from the Veteran's wife, a former registered nurse who was married to the Veteran while he was on active duty, and the statements of the Veteran himself.  The Veteran's spouse specifically testified that the Veteran complained of ringing in his ears while stationed in Germany and Alabama.  See Board Hearing Transcript at 23.  The Veteran similarly endorsed having ringing in his ears during active duty.  See id. at 25.  The Veteran is competent to report tinnitus, and because of her nursing background his wife is competent to opine on some medical matters, as well as what she has witnessed.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds their assertions in this regard credible.  

Therefore, as there is both positive and negative evidence regarding the claim, the Board will resolve reasonable doubt in the Veteran's favor.  Service connection for tinnitus is therefore established.


ORDER

Service connection for tinnitus is granted.


REMAND

In January 2012, a VA audiologist opined that the Veteran's hearing loss was not due to service, reasoning that any threshold shifts in hearing during active duty were not significant.  

The Board notes that service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO (International Organization for Standardization ) units.  Here, the VA examiner did not convert the August 1966 or March 1967 audiograms into ISO units.  Accordingly, the January 2012 opinion is based upon an inaccurate factual predicate, and an addendum opinion is required.  See Reonal v. Brown, 5 Vet. App. 548 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner is also asked to consider the treatise evidence recently submitted by the Veteran, including the 2005 National Academies of Science Institute of Medicine report entitled "Noise and Military Service."  Updated VA treatment records should also be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since January 2012.  

2.  Then return the claims file to the VA examiner who conducted the January 2012 examination (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.

For purposes of providing this opinion, the examiner should:
(a) accept as true that the Veteran experienced in-service acoustic trauma;
(b) convert all audiogram results obtained prior to October 31, 1967, including the August 1966 or March 1967 audiograms, from ASA to ISO units (unless there is express indication that ISO units were utilized), and note that such conversions have been made; and
(c) consider the treatise evidence submitted by the Veteran in April 2015 (VBMS), including the 2005 National Academies of Science Institute of Medicine report entitled "Noise and Military Service."  

The examiner is then asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including conceded in-service acoustic trauma.  
A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then readjudicate the claim.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


